Citation Nr: 0922253	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  02-05 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esquire 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to July 
1976, from July 1977 to February 1979, and from January 1983 
to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied the 
Veteran's petition to reopen his previously denied claim for 
service connection for a psychiatric disability.

In March 2003, the Veteran testified before the undersigned 
Acting Veterans Law Judge at the RO.  A copy of the hearing 
transcript has been associated with the record.

In January 2004, the Board reopened the claim and remanded it 
for further development.  Following the requested 
development, the RO confirmed and continued its denial of 
service connection for psychiatric disability in a December 
2005 supplemental statement of the case (SSOC).

The Board denied the claim in November 2006.  The Veteran 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  The Court vacated the 
Board's November 2006 decision and remanded the claim to the 
Board for further proceedings consistent with its opinion.

Based on the findings in the Court's opinion, the claim must 
be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In its January 2004 remand, the Board instructed the RO to 
afford the Veteran a VA psychiatric examination, based on an 
in-service attempted suicide and psychiatric symptoms, post-
service diagnoses of psychiatric disabilities, and a possible 
association between the two.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  This VA 
psychiatric examination took place in November 2005, after a 
March 2005 VA examiner diagnosed bipolar disorder but did not 
offer an opinion as to the etiology of this psychiatric 
disability.

The November 2005 VA examiner found that the evidence did not 
support a diagnosis of depression, but, rather, that the 
Veteran's depression was a symptom of his avoidant 
personality disorder.  The Board's November 2006 denial 
relied in part on the November 2005 VA examination report in 
reaching its conclusion that any current psychiatric 
disability is not related to service.  The Veteran argued, 
and the Court agreed, that this examination was inadequate, 
because the Board had elsewhere found that the preponderance 
of the evidence indicated a diagnosis of depression.  
Therefore, according to the Court, the Board's finding that 
the examination was adequate was clearly erroneous because 
the November 2005 VA examiner's opinion was based on a 
factual premise that the Board rejected.  

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).  Therefore, as the Court has found the November 
2005 VA examination provided by VA to be inadequate, a remand 
for a new VA examination is required.

In addition, the Court noted that, while the Veteran did not 
submit sufficient information to allow VA to obtain the 
records of his treatment at St. Anthony's hospital, the 
Veteran should be provided another opportunity to do so, and 
VA should make reasonable efforts to obtain these records if 
such sufficient information is provided.  

Finally, the Court noted that the Veteran asserted that he 
has suffered symptoms of depression since service and that 
the Veteran is competent to so testify.  Id. at *4 (citing 
Layno v. Brown, 6 Vet. App. 465, 470 (1994)).  Therefore, the 
Veteran's claim for service connection should be considered 
under a theory of continuity of symptomatology as well as 
under general direct service connection principles, i.e., 
evidence of current disability, in-service disease, and nexus 
between the two.  
 
Accordingly, this matter is hereby REMANDED for the following 
actions:

1.  The RO/AMC should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
sufficient information, and necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a 
psychiatric disability, to include 
records from St. Anthony's Hospital.

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file or the time period for the Veteran's 
response expires, the RO/AMC should 
arrange for the Veteran to undergo VA 
psychiatric examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file must be made 
available to the physician designated to 
examine the Veteran, and the report of 
the examination should include discussion 
of the Veteran's documented medical 
history and assertions, including his 
testimony as to continuity of 
symptomatology of depression.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

First, based on the examination of the 
Veteran and review of the claims file, 
including prior psychiatric diagnoses, 
the physician should clearly identify all 
psychiatric disabilities.  Then, with 
respect to each diagnosed psychiatric 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
psychiatric disability is related to 
service, to include any findings related 
to the Veteran's in-service attempted 
suicide and psychiatric symptoms.  

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  If the physician is unable to 
give an opinion without resorting to 
speculation, he/she should so state. 

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the 
RO/AMC should readjudicate the claim for 
service connection for a psychiatric 
disability, under all appropriate 
statutory and regulatory provisions and 
legal theories, including a theory of 
continuity of symptomatology in addition 
to all other direct service connection 
theories.

5.  If any benefits sought on appeal 
remain denied, the RO/AMC must furnish to 
the Veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 





_________________________________________________
G. JIVENS-McRAE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




